DETAILED ACTION
	Claims 1-4, 6-10, 12 and 13 are pending.  Claim 11 is cancelled as being drawn to an invention that was non-elected without traverse on 11-18-2021.
	All previously asserted prior art rejections are withdrawn in favor of allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 11 is cancelled.
Allowable Subject Matter
Claims 1-4, 6-10, 12, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim recites an electricity storage device comprising a base material mainly composed of metal, a resin layer comprised of crosslinked flouroresin and a covering layer stacked on the resin layer containing a fluroresin wherein the covering layer is either non-crosslinked  or has a melting point lower than the crosslinked fluororesin.
Prior art Maeda teaches a packaging for a battery comprising a foil with a fluororesin layer.  Maeda does not teach  a covering layer stacked on the resin layer containing a fluroresin wherein the covering layer is either non-crosslinked  or has a melting point lower than the crosslinked fluororesin.
Claim 12 recites an electricity storage device comprising a tab lead having one end exposed from a housing, the tab lead comprising a base material mainly composed of metal and a resin layer stacked on the base layer containing a crosslinked fluororesin.
Prior art Maeda teaches a packaging for a battery comprising a foil with a fluororesin layer.  Maeda does not teach that the fluororesin layer is stacked on the base layer of a tab lead.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/               Primary Examiner, Art Unit 1729